 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLORIA ETTA MORELAND,                            No. 2:19-cv-00906 MCE AC (PS)
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    RAYTHEON COMPANY
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On July 15, 2019,

19   this court issued an order granting plaintiff leave to proceed in forma pauperis and ordering

20   plaintiff, within 30 days, to submit an amended complaint. ECF No. 3. This deadline passed

21   without any filing from plaintiff.

22          On August 21, 2019, the court ordered plaintiff to show cause, within 14 days, why this

23   case should not be dismissed for failure to prosecute. ECF No. 4. The court warned plaintiff that

24   failure to comply with the order would result in a recommendation that the case be dismissed.

25   Plaintiff has not provided any response.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                       1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: September 6, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
